Citation Nr: 1409687	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  09-34 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether the reduction of the Veteran's evaluation for posttraumatic stress disorder (PTSD) from 70 percent to 50 percent, effective June 1, 2009, was proper.

2.  Entitlement to an evaluation in excess of 50 percent disabling, effective June 1, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel



INTRODUCTION

The Veteran had active service from August 1991 to January 1992, and from February 2003 to June 2004. 

This case is before the Board of Veterans' Appeals  (BVA or Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran initially requested a hearing before a Decision Review Officer (DRO).  The hearing was scheduled for January 2010 and the Veteran was notified in a letter dated in November 2009.  The Veteran failed to appear for the hearing.

The Veteran requested a personal hearing with a Veterans Law Judge.  Subsequently, in a statement dated in January 2010, the Veteran withdrew his hearing request.  

The issue of entitlement to an evaluation in excess of 50 percent disabling, effective June 1, 2009, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The reduction in the Veteran's disability rating for PTSD was based on a December 2008 VA examination, which showed that his disability picture did not meet the criteria for a rating in excess of 50 percent for PTSD, and that rating reduction was implemented substantially in accordance with governing regulatory due process provisions.



CONCLUSION OF LAW

The reduction in the evaluation for PTSD spine disability from 70 percent to 50 percent, effective from June 1, 2009, was proper.  38 U.S.C.A. § 5112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.105, 3.343, 3.344(c), 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As the instant case involves a rating reduction rather than a rating increase, VA must comply with the provisions found in 38 C.F.R. § 3.105(e)-(i) rather than the notice and duty provisions codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159.  See, e.g., Kitchens v. Brown, 7 Vet. App. 320, (1995); Brown v. Brown, 5 Vet. App. 513 (1993).  As discussed below, VA has complied with the provisions found in 38 C.F.R. § 3.105(e)-(i).  

II.  Reduction

The Veteran challenges the propriety of the reduction of the evaluation for service-connected PTSD, contending that nothing has changed since the initial grant of an evaluation of 70 percent disabling.  The Veteran indicated that things have worsened with his family and that while one day may be better than the next, the problems do not go away.  He reported mood swings, "crazy" thoughts about everything, and harmful thoughts.

When determining whether a reduction was proper, there are two sequential questions that must be addressed.  First, whether the RO satisfied the procedural requirements for a reduction, as set forth in 38 C.F.R. § 3.105.  If so, the second question concerns whether the evidence shows an improvement in the severity of the service-connected disability, as defined in 38 C.F.R. § 3.344.

With regard to the initial question, when a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The Veteran must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor.  Additionally, a Veteran must be given notice that he has (1) 60 days to present additional evidence to show that compensation payments should be continued at the present level, and (2) 30 days to request a predetermination hearing.  38 C.F.R. § 3.105(e), (i). 

If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to a Veteran of the final rating action expires.  Also, if a predetermination hearing is not requested or if a Veteran failed without good cause to report for a scheduled predetermination hearing, the final action will be based solely upon the evidence of record.  If a predetermination hearing was conducted, the final action will be based on evidence and testimony adduced at the hearing as well as the other evidence of record, including any additional evidence obtained following the hearing pursuant to necessary development.  If a reduction is then found warranted, the effective date of such reduction shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  38 C.F.R. § 3.105.

In cases where a rating has been in effect for less than 5 years the disability in question has not become stabilized and is likely to improve, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).

Without regard to whether a rating has been in effect for five years or more, a rating reduction is warranted only where the evidence contains thorough medical examinations demonstrating an actual improvement in disability.  See 38 C.F.R. § 4.13.  In other words, the provisions of 38 C.F.R. §§ 4.2 and 4.10 require that "in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that the improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work."  Brown v. Brown, 5 Vet. App. 413, 420 (1993).

In short, "the Board must 'establish, by a preponderance of the evidence and in compliance [with] 38 C.F.R. § 3.344, that a rating reduction is warranted.'"  Green v. Nicholson, 21 Vet. App. 512 (2006).

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  However, post-reduction evidence may not be used to justify an improper reduction.  In general, the RO's reduction of a rating must have been supported by the evidence on file at the time of the reduction. Pertinent post-reduction evidence favorable to restoring the rating, however, also must be considered.  See id.   

In the present case, as a preliminary matter, the Board finds that the procedural requirements of 38 C.F.R. § 3.105 were satisfied in this rating reduction.

Specifically, the claims file demonstrates that the RO initially granted service connection in a September 2007 rating decision, which assigned an initial 70 percent rating effective from December 22, 2006.  Then, the RO issued a rating decision in November 2008 proposing to reduce the 70 percent to noncompensable.  Thereafter, additional evidence was associated with the claims file, including private physician statements and the report of a VA medical examination dated in December 2008.  Then, the RO issued a rating decision in February 2009 proposing to reduce the 70 percent to 50 percent.  The Veteran was sent notice of this proposed reduction the same month informing the Veteran that he had 60 days to submit additional evidence and that he may request a hearing within 30 days.  The cover letter also notified the Veteran that this reduction would reduce his overall disability rating.  The Veteran responded with a statement dated in February 2009.  In addition, in March 2009, the Veteran submitted a letter from his wife and prescriptions from his primary care physician indicating an increase in dosage for his medication.

Next, the RO issued a rating decision in March 2009 informing the Veteran that the rating was to be decreased, made effective on June 1, 2009.  He was sent notice the same month. 

The Board finds that the RO's actions here satisfied all procedural requirements under 38 C.F.R. § 3.105.  First, the RO's proposed rating notice advised the Veteran that he had (1) 60 days to present additional evidence to show that compensation payments should be continued at the current level and (2) that he had 30 days to request a predetermination hearing.  Subsequent to this notice, the Veteran submitted additional evidence within 60 days, and he did not request a predetermination hearing.  Finally, the RO's March 2009 rating decision reduced the rating effective June 1, 2009, which was greater than 60 days after the last day of the month in which a 60-day period from the date of March 2009 notice to the Veteran of the final action expired.  See 38 C.F.R. § 3.105. 

Accordingly, the remaining question is whether a reduction in disability rating is warranted based on the evidence of record.

The Veteran's service connected PTSD is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

The use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV. 

GAF (Global Assessment of Functioning) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  

A GAF of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

Under Diagnostic Code 9411, for rating the severity of PTSD, a 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereo-typed speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  A 70 percent rating is warranted for PTSD when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id.

In July 2007 the Veteran was afforded a VA medical examination.  The Veteran reported that he had poor sleep with difficulty initiating and maintaining sleep.  He estimated that he slept approximately three hours per night and it was not continuous sleep.  He reported that he lacked energy and was restless during his sleep.  He had nightmares.  He felt guilt about his actions in Iraq.  He was isolated and withdrawn from others.  He tried to avoid thinking about Iraq and he avoided news of the current war.  He had difficulty getting along with others.  He had completed group treatment for PTSD and was not receiving any other treatment or medication.  He was still in the National Guard.  He also worked in a factory and was demoted due to difficulty concentrating.  Social history was noted to include that he was separated from his wife and that she left and took the children.  He reported that she left and took the children because she said that he was mean to them.  He did not feel that he was mistreating his children.  They had been separated for about one year.  He wanted to get back together with his wife but was not sure that was going to happen.  He drank to manage his symptoms.  

Mental status examination revealed the Veteran to be appropriately dressed and groomed.  His speech was limited but clear, coherent and goal directed.  He made poor eye contact during the evaluation.  He was alert and oriented to time, place and person.  His insight and judgment were poor.  Short-term memory and concentration were somewhat impaired.  Long-term memory was within normal limits.  His thought process was linear and devoid of delusional content.  His affect was flat and his mood was dysphoric.  Fund of information and level of intelligence were estimated to be in the average range.

The Veteran was diagnosed with PTSD and was assigned a GAF score of 35.  The examiner noted that the Veteran's current level of occupational and social impairment was severe.  

In August 2007 the Veteran was prescribed Klonopin.

In December 2008 the Veteran's private physician noted that the Veteran suffered from PTSD and that it had a significant negative impact on his employment and his personal relationships.  In December 2008 the Veteran was prescribed one half tablet of Zoloft for six days and then one tablet daily.  The Veteran was also prescribed one tablet of Klonopin as needed for anxiety.

The Veteran was afforded a VA medical examination in December 2008.  The Veteran reported that he had been prescribed medication by his general practitioner.  He indicated that he was employed and had probably missed six weeks of work in the past year because of his mental health problems and.  He reported problems with irritability and concentration.  He stated that he snaps at his supervisor and has gotten feedback and fears that he is going to lose his job.  He reported that he had been arrested once for pointing a gun two years prior.  He reported that he drank 24 beers daily.  He indicated that he had been married once and was separated for two years.  He stated that she left due to his irritability and he ended up hitting her when he was having a nightmare.  They were arguing a lot and he was withdrawing from her.  He had children and reported that he was not close to his children and that his wife kept them away.  He lived alone and was not dating.  He denied close or casual friends.  He spent time at home alone lying around.  He watched television and denied any other activities. 

Mental status examination revealed that the Veteran was alert, oriented, and attentive.  He appeared his stated age.  His mood was dysphoric, and his affect was constricted.  His speech was of regular rate and rhythm.  There was no evidence of psychomotor agitation or retardation.  The Veteran's eye contact was good, and he was cooperative and pleasant with the examiner.  His thought process was logical and coherent.  His thought content was devoid of current auditory or visual hallucinations.  He denied current thoughts of hurting himself or hurting others.  He denied a history of suicide attempts and stated the last time he was physically aggressive with someone was two years prior.  His memory was mildly to moderately impaired for immediate information.  It was more intact for recent and remote events.  He was not able to concentrate well enough to spell "world" backwards nor was he able to interpret a proverb.  His intelligence was estimated to be in the average range and the Veteran had partial insight into his current condition.

The Veteran was diagnosed with PTSD and alcohol dependence and assigned a GAF score of 52.

The examiner noted that the Veteran was exhibiting considerable symptoms associated with PTSD.  He reported intrusive thoughts of combat multiple times a day and nightmares three to four times a week.  He described psychological and physiological reactivity to loud noises.  He did not like to talk or think about combat and avoided war coverage or movies.  He avoided crowds.  His affect was constricted and described emotional detachment from others.  He had problems with trust.  He suggested that he had a decreased interest in activities.  He reported problems with irritability and seemed to manifest these difficulties at work.  He reported problems with concentration, exaggerated startle reaction to loud noises or unexpected approaches, and reported that he feels on-guard, reflecting a hypervigilent style.  He reported problems with depression.  He reported decreased feelings of hope and worth, and reported problems with low energy, low motivation and feeling fatigued.  He reported that he had a decline in his appetite and has lost some weight in the past.  He reported that he had symptoms since he returned from Iraq and that they had gotten worse.  He denied periods of remission and stated that he will go up to two to three days without a bath.

He had considerable impairment of social adaptability and interactions with others.  His ability to maintain employment and perform job duties in a reliable, flexible, and efficient manner was considerably impaired.  Overall, the examiner estimated the level of disability to be in the considerable range and that given his dependence upon alcohol he would need assistance with money management.

A note from a private provider, dated in December 2008, indicates that the Veteran suffers from PTSD and that it was having a significant negative impact on his life, both in his employment and in his personal relationships.

In February 2009 the Veteran reported that he had high and low mood swings due to trouble sleeping.  

The Veteran was prescribed Ambien and Zoloft in February 2009.  The prescription for Zoloft was one tablet daily.

In a statement dated in March 2009 the Veteran's spouse reported that her husband was very abusive both verbally and physically and due to this she and their children were unable to live with him full time.  She reported that he drank very heavily and that he stayed on this "self medicated high."  She indicated that he spoke about not being needed by his family because they never visit.  However, this was due to his abusive ways.  She believed that he had thought about suicide.  She had to constantly check on him to make sure that he was eating and bathing properly.  She reported that his physician had increased his medication.  

At the time of the reduction, the Veteran's PTSD showed actual improvement.  Prior to the reduction the Veteran's PTSD manifested what was described in a July 2007 VA examination as severe occupational and social impairment.  Insight and judgment were poor, eye contact was poor, and short-term memory and concentration were somewhat impaired.  Affect was linear and devoid of delusional content.  Affect was flat and his mood was dysphoric.  At that time the Veteran was assigned a GAF score of 35 representing some impairment in reality testing or communication or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood.  

At the time of the decision to reduce the Veteran's disability rating in March 2009, a December 2008 private treatment note indicated that the Veteran's PTSD had a significant negative impact on his employment and personal relationships.  His mood was dysphoric, and his affect was constricted.  His memory was mildly to moderately impaired for immediate information.  He was not able to concentrate well enough to spell "world" backwards nor was he able to interpret a proverb.  The Veteran's PTSD symptoms were noted to be considerable and he was assigned a GAF score of 52 representing moderate symptoms.  

As the Veteran's symptoms improved from severe with a GAF of 35 to moderate with a GAF of 52 there is actual improvement in the Veteran's PTSD symptoms.  In addition, as the Veteran's symptoms in December 2008 are categorized as moderate, an evaluation in excess of 50 percent disabling was not warranted at the time of the reduction. 

Therefore, the reduction of the Veteran's evaluation for PTSD from 70 percent to 50 percent, effective June 1, 2009, was proper, and the appeal is denied.


ORDER

The reduction of the Veteran's evaluation for posttraumatic stress disorder (PTSD) from 70 percent to 50 percent, effective June 1, 2009, was proper.



REMAND

The Veteran receives continued care from VA for his PTSD; however, VA treatment records dated subsequent to June 2009 have not been associated with the claims file.  Therefore, attempts must be made to obtain and associate with the claims file all VA treatment records dated since June 2009.  See 38 C.F.R. § 3.159(c)(2) (2013); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2013); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In addition, the VA's duty to assist includes the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, as this remand requests the association with the claims file of additional evidence regarding the Veteran's PTSD disability and as the most recent VA examination was performed nearly four years prior, the Veteran must be afforded a VA medical examination.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file all VA medical records pertaining to the Veteran dated since June 2009.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature, extent and severity of his PTSD disability.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner should report all pertinent findings and estimate the Veteran's GAF Scale score.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report.

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


